DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 1 is cancelled and claims 2-21 are newly added. Claims 2-21 filed on 12/9/20 are pending. The applicant’s arguments filed 12/9/20 have been found convincing, therefore a new non-final rejection is being issued forthwith. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 2-8 are directed to a method, claims 9-15 are drawn to a non-transitory computer readable medium, and claims 16-21 are drawn to a system, all of which are statutory classes of invention.    
Nevertheless, independent claims 2, 9, and 16 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or advertising in mapping services, in this case. The independent claims recite 
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of advertising in mapping services using generally recited computer elements such as a mobile device. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile device to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 3, 10, and 17, the claims are directed to limitations which serve to limit by having a bidding process. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claims 4, 11, and 18, the claims are directed to limitations which serve to limit by having a car or building. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5, 12, and 19, the claims are directed to limitations which serve to limit by a street view image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6, 13, and 20, the claim is directed to limitations which serve to limit by being in a different portion of an image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 7, 14, and 21, the claims are directed to limitations which serve to limit by different interactive links. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



s 2-21 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimchi (2006/0241859) in view of Gupta et al (2007/0264987). 
Re Claims 2, 9, 16: Kimchi discloses comprising: 
determining, by a mobile device, a current view associated with a user of the mobile device (see [0009] discloses current viewing);
obtaining, by the mobile device, an image that corresponds to the view associated with a user of the mobile device, a scene within the image including one or more objects that include an identifiable logo (see [0131] discloses going from scene to scene even within image); and
providing, by the mobile device, the image for display to the user (see [0062] discloses display data images).
However, Kimchi fails to disclose the following. Meanwhile, Gupta discloses the image including one or more interactive links that are overlaid over a portion of the image that includes the logo (see [0083] discloses links with the logo). From the teaching of Gupta, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s invention with Gupta’s disclosure of links with the logo in order for “… serving advertisements over mobile devices (see Gupta Abstract).”
Re Claims 3, 10, 17: Kimchi discloses wherein the interactive links are selected by way of a bidding process in which different advertisers bid for placement of interactive links over logos in images (see [0161, 0163] disclose bidding).

Re Claims 6, 13, 20: Kimchi discloses wherein the image further comprises an advertisement that is included in a different portion of the image that is not occupied any object (see [0090] discloses any portion of map).
Re Claims 7, 14, 21: However, Kimchi fails to disclose the following. Meanwhile, Gupta discloses wherein different types of interactive links are overlaid on different instances of the same logo in the image (see [0083] discloses links with the logo). From the teaching of Gupta, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s invention with Gupta’s disclosure of links with the logo in order for “… serving advertisements over mobile devices (see Gupta Abstract).”
Re Claims 8, 15: However, Kimchi fails to disclose the following. Meanwhile, Gupta discloses wherein one instance of the logo in the image is overlaid by a first interactive link that links to a first resource, and another instance of the same logo in the image is overlaid by a second interactive link that links to a second, different resource (see [0083] discloses links with the logo). From the teaching of Gupta, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s invention with Gupta’s disclosure of links with the logo in order for “… serving advertisements over mobile devices (see Gupta Abstract).”
Re Claims 5, 12, 19: Kimchi discloses wherein the image comprises a street-view image (see [0071] discloses street view). 
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                                
/Fawaad Haider/
Examiner, Art Unit 3687